Citation Nr: 1737466	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to October 1949.  The Veteran died on January [redacted], 2011.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this matter is with the RO in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2011 and the primary cause of death was chronic obstructive pulmonary disease (COPD). 

2.  At the time of his death, the Veteran did not have any service connected disabilities.  

3.  COPD was not shown in service or many years after service; and, the preponderance of the evidence fails to establish that it is related to service.


CONCLUSION OF LAW

The cause of the Veteran's death is not attributable to a disability incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

In this case, the Appellant asserts that the Veteran's cause of death was from COPD which was related to his exposure to environmental pollutants while serving in Japan.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id. 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran died in January 2011, and according to his death certificate, the primary cause of death was COPD.  

As an initial matter, there is no evidence to indicate that the Veteran had a service-connected disability that contributed substantially or materially to his death as the Veteran was not service connected for COPD or any other disability at the time of his death. 

Instead, the Appellant's primary argument has been that the Veteran's COPD was etiologically related to exposure to environmental pollutants, including air pollution, garbage, and sewage while he was stationed in Japan.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  However, COPD is not a disease that is subject to this presumption.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Nevertheless, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In this case service connection for COPD is not warranted.  The service treatment records do not reflect complaints of, treatment for, or a diagnosis related to COPD or respiratory symptoms while in service.  Significantly, the Veteran's separation physical examination in October 1949, fails to document any complaints of or observed symptoms related to COPD.  Moreover, the post-service evidence does not reflect symptoms related to COPD for many years after the Veteran left active duty service.  Specifically, the first indication of COPD that was observed in the records was not until approximately 2002.  

As part of this claim, the Board recognizes the statements from the Appellant regarding the Veteran's history of respiratory symptoms since service.  In this regard, while the Appellant is not competent to make a diagnosis related to COPD, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," she is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that service connection cannot be granted solely based on the Appellant's reported history of continued symptomatology since active service.  Specifically, the Board cannot ignore that there is a significant gap in time between when the Veteran left service and when she filed his claim for benefits.  Moreover, the Board notes that the Veteran filed claims for VA benefits in 1950 and 1977, but did not seek entitlement to service connection for COPD.  Moreover, in 2008 the Appellant was named the Veteran's power of attorney and filed additional claims for benefits - but did not file a claim for COPD.  The fact that the Veteran and Appellant were aware of the VA benefits system and sought out claims for benefits, but made no reference COPD, weighs heavily against her credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, a continuity of symptoms is not shown based on the clinical evidence or statements from the Appellant.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite the Appellant's contentions to the contrary.  

Specifically, there is insufficient competent medical evidence indicating that the Veteran's COPD is related to active duty, including exposure to environmental pollutants.  Here, the Board notes that during a February 1978 VA examination, the examiner indicated that based upon the radiographic imagining the Veteran's lungs were clear and did not document any lung or respiratory abnormalities.  Further, the Board notes that the Veteran smoked 1.5 packs of cigarettes for 47 years.  Additionally, no treating physician has opined that Veteran's COPD is related to active duty.  Indeed, the Appellant indicated in a September 2015 correspondence that she was "unable to secure a physician's letter verifying he most likely did have lung damage while stationed in Japan."  

The Board also acknowledges that the Appellant has submitted numerous medical articles, including literature on the relationship between certain pollutants and COPD, as well as between the prevalence of tuberculosis in Japan during the 1940s.  In this case, the Board finds these articles to be of little probative value considering that there is no clinical evidence to suggest that the Veteran's COPD was related to service.  First, the Veteran has never been diagnosed with tuberculosis.  Moreover, while another piece of medical literature states that "COPD can occur in people who have had long-term exposure to things that can irritate the lungs, like certain chemicals, dust, or fumes in the workplace," there is no evidence to support the conclusion that the Veteran was actually exposed to any chemicals while in Japan, other than the Appellant's speculation.  

In considering this claim, the Board has also considered the statements made by the Appellant relating the Veteran's COPD to his active service and specifically to his exposure to environmental pollutants.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Appellant is not competent to provide testimony regarding the etiology of COPD.  See Jandreau, 492 F.3d at 1377, n.4.  Because COPD is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's COPD are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the appellant that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  These letters also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See, e.g., Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Therefore, adequate notice was provided to the Veteran and appellant prior to the transfer and certification of the case to the Board and complied with the requirements of 38 U.S.C.A. § 510(a) and 38 C.F.R. § 3.159(b). 

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Appellant.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  Further, to the extent that the Veteran has identified potentially relevant private treatment records, these records were unable to be obtained.  Nevertheless, the Board finds that VA has made reasonable efforts to obtain these records.  Specifically, the Veteran was notified by VA that it was unable to obtain these records due to incorrect information provided by the Appellant and instructed her to provide correct information or to obtain these records on her own - neither of which occurred.  Additionally, the Board finds that a VA examination is not warranted given that there is no competent evidence suggesting any association with service or a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


